Case 4:21-cv-00872-MWB Document 1-1 Filed 05/12/21 Page 1 of 19

EXHIBIT 1
Case 4:21-cv-00872-MWB Document 1-1 Filed 05/12/21 Page 2 of 19

COMMONWEALTH OF PENNSYLVANIA
GOVERNOR'S OFFICE

PENNSYLVANIA HUMAN RELATIONS COMMISSION

Errol A. Henderson,
Complainant

Vv. : PHRC Case No. 201902277
Pennsylvania State University, > EEOC No. 17F202060739
Respondent :
COMPLAINT

 

JURISDICTION

Bi Jurisdiction is pursuant to the Pennsylvania Human Relations Act 43 P.S. $$ 951-
963.

PARTIES

Mw

The Complainant herein 1s:

Frrol A. Henderson

 

2 The Respondent herein is:

Pennsylvania State University
328 Boucke Building
University Park, PA 16802
Case 4:21-cv-00872-MWB Document 1-1 Filed 05/12/21 Page 3 of 19

= pennsylvania A014 aX1 q

J
HUMAN RELATIONS COMMISSION “19 yy

“A by V5 p

PENNSYLVANIA HUMAN RELATIONS COMMI ui « 4 2:

EMPLOYMENT DISCRIMINATION QUESTIONNAIRES, Okino, "S>
A

1. YOUR CONTACT INFORMATION

Name Errol A. Henderson

herpes REDACTED

 

 

 

 

 

Street Apt.
State College PA 16802
City State Zip Code
Phone Number: (H) 814.234.1441 (Cell) 313.350.1529
Work: 814.865.4409 E-mail address: eahi3@psu.edu

 

 

Name, address and phone number of a person, who does NOT live with you and will know how
te contact you:

Name Phone Number

 

 

Address

 

Street City State Zip Code
2. AGAINST WHAT EMPLOYER DO YOU WANT TO FILE YOUR COMPLAINT?

Employer Name Pennsylvania State University
(Please use your employer's name as indicated on your paycheck or W-2 form)

 

 

Address in PA 328 Boucke Building University Park PA
Street City State Zip Cade
Phone Number 814.863.0471 E-mail address: aao@psu.edu

 

 

Pennsylvania county where you were harmed: Centre
NUMBER OF INDIVIDUALS WHO WORK FOR THE EMPLOYER:
(ClFewerthan4 Clatota L)t5-20 [A 20+

Type of Business Higher Education

Is the employer a federal agency? [] Yes Mi No

3. DESCRIBE HOW YOU WERE HARMED, AND WHEN, SO WE CAN DETERMINE
IF WE CAN ASSIST YOU. Check all that apply.

Write the date(s) you were harmed beside the discriminatory event or action:

CO pischarge ———___—. U) tay-orf — FE Failure to Recalt____
L) Forced Transfer___ LJ Denied Transfer. Lj Demotion
L Forced Leave ee Leave Denied L) Unequal Wages

-l- PA Employment Discrimination Questionnaire, Rev. 8-13
Case 4:21-cv-00872-MWB Document 1-1 Filed 05/12/21 Page 4 of 19

Lj Unequal Benefits _— (] Failure to Hire —__ 4) Failure to Pramote

May 16,2019 16, 2019 Vi Harassment*

Discipline (Suspension, Warning, etc.)
*Complete question #7 if you were harassed

[ ] Forced to Quit__
Not accommodated because of your: (J Disability LC] Religion

OTHER, please be specific:

 

4. DO YOU FEEL YOU WERE TREATED DIFFERENTLY (DISCRIMINATED AGAINST)
BECAUSE OF ANY OF THE CHARACTERISTICS BELOW?

The commission can investigate your complaint only if you believe you were treated differently
and harmed because of your race, color, religion, ancestry, age, sex, national origin, non-job
related disability or the use of a guide or support animal for blindness, deafness or physical
disability. For example, if you feel you were treated worse than someone else because of your
race, please indicate race as the reason. If you feel you were treated differently because of your
race and sex, please check both race and sex. Only check reasons which explain why you
were harmed. Also, please identify your race, color, religion, national origin or ancestry, etc. if.
you were discriminated against based on those factors.

VM Male C] Female CJ Pregnant

LJ Age (40 or older only): Date of Birth
Y Race Afncan American C} Color

Ci Religion ("J Ancestry

 

 

 

 

 

ai National Origin (country in which you were born)

 

| Association with a person of a different race than your own:

Your race the other person's race

 

 

L) Use of a guide or support animal

 

(] Refusal to perform, participate in, or cooperate in abortion or sterilization services

Ciceo Clother

Chr have a disability. (please complete #8) LJ The employer treats me as if 1 am disabled.

 

CL] I had a disability in the past. (please complete #8)
Lh have a relationship or association with someone who has a disability. (please complete #8)

| RETALIATION

If you believe you were harmed because you complained about what you believed to be
unlawful discrimination, because you filed a complaint about unlawful discrimination, or because
you assisted someone else in complaining about discrimination, please complete the following
information.

Date you filed a complaint with the PA Human Relations Commission

 

-2- PA Employment Oiscrimination Questionnaire, Rev. 8-13
Case 4:21-cv-00872-MWB Document 1-1 Filed 05/12/21 Page 5 of 19

If you filed a complaint with another agency, list the agency’s name and date of fling:

 

Date you complained about discrimination to a manager

 

Date you assisted someone in complaining about discrimination

 

5. WHEN WERE YOU HIRED OR WHEN DID YOU APPLY FOR A JOB WITH THE
EMPLOYER?

Date you became an employee: June/July 2001

Position for which you were hired: Associate Professor

What was your position at the time you were harmed? Associate Professor
If you were seeking to be hired by an employer:

When did you apply? When did you learn you were not hired?

6. STATE THE REASONS THE EMPLOYER GAVE YOU FOR ACTIONS THAT HARMED YOU.

 

 

A finding by the Affirmative Action Office that | had committed harassment and contnbuted to a hostile climate
& TICE)

Who told you about the employer's reasoning for the action? Include his or her job title.

Suzanne C. Adair, Associate Vice President for Affirmative Action

When were you told about the action taken against you? (Date or Dates)
May 16, 2019

If you were given no reason, please check here. LI

Regarding how you were harmed, please identify a person or persons who were treated better
than you. For example, as a male employee you were disciplined for a work violation, but a
female emptoyee who committed the same work violation was not disciplined.

Name of employee - First and Last (if known)
Suzanne Adair, Nicholas Jones, Susan Welch, Glenn Palmer, Peter Hatemi, Matthew Golder, Sona Golder,

ona Banry—-Cavis Lowery, Lee AMT Banaszak, Vineeta Yaoay

How is this person different from you? For example, what is his or her race, age, religion, etc.?

 

Race _all present as white except Adair who is black and Yadav who is Indian
Please explain exactly how this person was treated better or differently than you. Include dates.
{continued on separate page)

 

 

if you cannot identify someone who was treated better or differently than you, you need to
describe an incident, statement, etc. which can be investigated, and which directly relates to
why you were treated differently than someone else.

 

(continued on separate page
Case 4:21-cv-00872-MWB Document 1-1 Filed 05/12/21 Page 6 of 19

 

7. IF YOU CHECKED ONE OF THE FOUR DISABILITY CATEGORIES IN #4, ANSWER THE
FOLLOWING QUESTIONS.

What is your disability?

 

How long have you had this disability and when did it start?

Do you still have this disability? Llyes {Jno
If yes, how much longer do you expect to have the disability?

 

What major life activities do you have great difficulty performing because of your disability
(Check all that apply.)

OO Seeing CI Hearing CI Bending LJ Walking [J Lifting ( Stooping CI Turning
[J climbing CJ Running CI talking (C1) Standing for ong periods
(] Sitting for long periods C) Caring for yourself CO Thinking CO Concentrating

LJ Relating to Others
Other Major Life Activities (Be specific)

 

If you have had a disability in the past, when did it start, and what date did it

end?

 

If your employer treats you as if you are disabled: What disability do they think or believe

you have?

 

Who are the people that are treating you as disabled {names and positions or titles)?

 

Why do you think that these people think or believe you have a disability?

 

How did your employer learn about your disability?

 

On what date did they learn about your disability?

 

Which specific manager/official/agent) learned about your disability? (include title or position)

 

If you are related to someone who has a disability, what is your relationship to this person?

 

What is this person’s disability?

 

How and on what date did the employer learn about this person's disability?

 

—4— PA—Employment-Biscrimina tion- Questionnaire Rev-8-43
Case 4:21-cv-00872-MWB Document 1-1 Filed 05/12/21 Page 7 of 19

Did you ask for an accommodation or assistance in order to do your job? L) yes LJ no

IF YES,
(1) To whom did you make your request?

 

(2) What date was the request made?

 

{3) Explain what the accommodation or assistance was that you requested, and why.

 

 

Did the employer provide your requested accommodation or assistance? | yes C] no

If so, an what date?

 

Did the employer provide some other accommodation or assistance instead? a yes (J no

If yes, please explain.

 

 

Did the employer deny your request for an accommodation or assistance? C] yes (J no

if so, who denied your request?

 

What date was the request denied?

 

What reason was given to you for the denial?

 

 

 

8. IF YOU CHECKED THAT YOU WERE HARASSED UNDER #3, ANSWER THE FOLLOWING
QUESTIONS AS COMPLETELY AS POSSIBLE.

Name the person(s) who harassed you: LeeAnn Banaszak

His or her position or job title Head, Department of Political Science

 

When were you harassed? Starting date over the past 3-4 yeagading date
Is the harassment still continuing? 4 yes CJ no

How often did the harassment occur? As well as possible, please indicate date, month and

year of each incident and how often the harassing actions occurred.

LC One time only LJ Once a day

 

O] Several times daily

 

CJ multiple times/week

 

= 5 + PA Employment Discrimination Questionnaire, Rev, 8-13
Case 4:21-cv-00872-MWB Document 1-1 Filed 05/12/21 Page 8 of 19

4 multiple times/month

 

Please provide two or three examples of the harassment you experienced.
see attached document

 

 

 

Did you consider any of the above acts of harassment to be especially severe and/or offensive?

Wyesl Ino if 50, please explain why. Her harassment directly affects my prospect for promotion
which shé alone controls—as allowed by Dean Welch

 

 

 

Did the harassment have a negative or harmful effect on your work environment, health or
personal tife? If so, please explain:

Its very stressful and exacerbates physical problems that | have; and affects me psychologically

 

 

 

Did you complain to anyone about the harassment? Mi Yes | No

To whom did you complain?

 

Various supervisors, Dean Welch, Provosi Jones, President Barron
Name Position or job title

What date did you complain?

 

Did the harassment stop after you complained about it? 3 Yes M No
If it ended, on what date did it stop?

 

After you complained, were any other actions taken against you? {for example — discipline,
discharge, etc.) Yes No

What were the actions? [he Affirmative Action Complaint, Finding, and Punishment from Dean Welch

 

On what dates did they occur? May 16, 2019; May 23, 2019

 

Who took the action against you? = Suzanne Adair, Susan Welch, LeeAnn Banaszak

 

Did this person know that you complained about the harassment? i) Yes Cj No
Please identify someone who is different than you and who was treated better:

Donna Bahry Professor
Name Position or job title

 

Reason they were treated better than you as discussed in #4 above: Because she is while

 

How were they treated better regarding the harassment? ;
Her harassment is rewarded

 

-6- PA Employment Discrimination Questionnaire, Rev. 8-13
Case 4:21-cv-00872-MWB Document 1-1 Filed 05/12/21 Page 9 of 19

 

 

9. HAVE YOU BEEN INVOLVED IN ANY COURT ACTION REGARDING THIS MATTER?
(COURT ACTION INITIATED BY YOU OR ANYONE ELSE.) IF SO, PLEASE SPECIFY
THE COURT AND THE DATE FILED, TO THE BEST OF YOUR MEMORY.

 

L}yes Mi No Court City ~ County State Date filed

10. IF YOU HAVE FILED THIS COMPLAINT WITH ANY OTHER LOCAL, STATE OR
FEDERAL AGENCY, PLEASE ANSWER THE FOLLOWING:

Name of the agency with which you filed

 

 

Date of fiting Inquiry or Complaint number

11. IF YOU WILL HAVE AN ATTORNEY REPRESENTING YOU ON THIS MATTER, PLEASE
HAVE YOUR ATTORNEY SEND US A LETTER THAT CONFIRMS THIS. (YOU DO NOT
NEED AN ATTORNEY TO FILE A COMPLAINT.)

 

Y I hereby verify thet the statements contained in this form are true and correct to the
best of my knowledge, information and belief. I understand that false statements herein are
made subject to the penalties of 18 PA.C.S. Section 4904, relating to unsworn falsification to

authorities. U A Co
Signature Errol A. Henderson LLkey fe
/

Date 11/08/2019

 

IF YOU HAVE OTHER INFORMATION YOU BELIEVE WE NEED TO KNOW TO HELP US
UNDERSTAND YOUR COMPLAINT, PLEASE PROVIDE IT BELOW. FEEL FREE TO ATTACH
ADDITIONAL PAGES TO DESCRIBE WHAT HAPPENED TO YOU AS COMPLETELY AS
POSSIBLE.

 

Please see attached.

 

 

 

 

 

-7- PA Emotoyment Discrimination Questionnaire, Rev, 8-13
Case 4:21-cv-00872-MWB Document 1-1 Filed 05/12/21 Page 10 of 19

Pennsy!vania Human Relations Commission Employment Discrimination Questionnaire
&. Continued:
(Suzanne Adair}

The actions against me by the AAO and my department are in retaliation to a letter | sent to the
Editor of the student newspaper, The Daily Coilegicn, detailing the hostile racist climate in the
Political Science Department published on January 16, 2019 and roughly two months afterwords
| was notified by Suzanne Adair that colleagues in the department were charging me with
creating a hostile climate in the department. Suzanne Adair would not tell me their names so |
could not address specific claims of specific people, and she dismissed without serious
investigation that they were retaliating against me for the Op Ed i'd written. Its important to point
out that all of the people that | directed concerns to or about were either by rank or position my
superiors. Adair routinely dismissed my claims regarding discriminatory actions of my white supervisars.
She would not consider witnesses from outside the department on my behalf. She minimized the extent
to which the behavior of my white colleagues constituted hostility—even commenting that one white
professor's use of the word “bitch” in a pramation and tenure meeting may have been “off colored” but
was not hostile. She appeared to have her mind mace up that she would find against me—even when
she identified unassailable procedural errors of my supervisors that allowed them to make negative
claims about me, she cast these in the light most favorable to them and against a finding of
discriminatory treatment. The latter is evident in her second AAO finding letter to me, which lll attach
as well.

{Nicholas Jones}

One of the actions | complained about was that of the Pravast, Nick Jones—to whom the AAO Director,
Suzanne Adair, reports to directly —who opened a faculty meeting of the College of Liberal Arts with an
“ethnic joke”. | immediately objected to this “ethnic jake” by the Chief Academic Officer of the
University; and | believe this has biased him towards my actions to redress issues of racial
discrimination at Penn State.

At minimum, his appointee, Suzanne Adair, should recuse herself from any investigation regarding me
by her office given the appearance of conflict between her boss/supervisor and me dating back to this
episode which | recounted in the Op-Ed in the Daily Collegian (see website below for “Being Black at
Penn State”).

The Affirmative Action Office investigation of Suzanne Adair appears to have been initiated by
mainly white colleagues in the Political Science Dept who have charged me, the only tenured
African American professor in the Department's history, with creating a hostile climate in the
Department.

The Affirmative Action Office has supported their claims (l still have not been told who all my
accusers are except that most of them are white senior professors and administrators); so
presumably this meeting is to discuss the actions the Dean and the Head ond the senior professors
and administrators in the department (who ore overwhelmingly white} will take as a result of this
“finding”.
Case 4:21-cv-00872-MWB Document 1-1 Filed 05/12/21 Page 11 of 19

| have made complaints for more than a decade to the Affirmative Action Office regarding the
racist discrimination i've been subjected to in the Political Science Department and have rarely
even received a serious investigatory response--much less a finding in support of my claim.

{Suson Welch}

Moreover, ive made complaints to the Dean and Department Heads for well over a decade and
the main response has been that they either cannot or will not respond to Affirmative Action
complaints, or even complaints regarding discrimination that may not raise to that level. Dean
Susan Welch continually utilizes discriminatory criteria in her treatment of me, and this is
epitomized in the incamera meetings she has arranged on issues reloted to me regarding racial
discrimination, including the meeting held regarding the recent AAO findings.

She has accused me to things { hove not done—and have exacted punishments on me that are aut
of proportion to what she has done to white professors who have been found quilty of much
graver offenses.

Now, this lost secret meeting to which Dean Welch personally instructed me through email net to
attend was arranged when overwhelmingly white professors most of whom have never sought
Affirmative Action recourse for the foect that the Department has never had a black full professor
of any gender and at that time had never tenured a black woman, but had the gall to argue that
the only tenured African American professor in the Deportment's history ‘created’ the hostile
climate in the Political Science Dept.

The climate was hostile when | got here: and | didn't create it. I've been trying to change it since |
got here in 2002.

1am being sanctioned because | have spoken openly about it, such as here:

hitos://www.collegion.psu.edu/opinion/ietters to editorfarticle 56c889e0-19d6-11le9-9 | Bec-

4b0actadb8F2.himl

{Glenn Palmer} | raised the issue to the Head, LeeAnn Banaszok, of a senior white professor,
Glenn Palmer, using the sexist slur, “bitch”, in a meeting of the Promotion and Tenure committee on
March 25, 2015 in which the committee was determining the status of a non-tenured woman
professor in the Department-- during deliberations on the evaluation of a non-tenured faculty
member, he openly referred to committee members as “sons of bitches” and/or made reference
to a “son of o bitch”. | immediately objected to the professor's use of this sexist slur in an official
departmental meeting, as senior professors including Paimer, Plutzer, Lowery, Bahry, Monroe,
Hatemi, among most of these tenured professors in the departmental meeting, loughed heartily
(there were several of us, who did not laugh ot all, but | was the only one who voiced an explicit
objection, although at least one of the professors would later share their concerns about Palmer's
use of the slur). This issue has not only been ignored, but administrators in the Department and two
senior white male professors (Palmer, who used the slur, and Plutzer among those who laughed
heartily) have expressed greater interest in to whom | might have advised that this egregious
conduct has occurred (both notifying me through email), white the Head, Lee Ann Banaszak—who
is married to Plutzer, advised me that the use of the slur, “bitch”, was tantamount to the use of the
Case 4:21-cv-00872-MWB Document 1-1 Filed 05/12/21 Page 12 of 19

word “dear”, and argued that | could be as culpable as Palmer for any previous use of the word
“dear” in a professional setting (which she alleges | referenced doing, which is a lie). Moreover,
the Head had no problem dispensing this “advice/quidance” regarding the commonalities
between “bitch” and “dear”, even os she would later note that as the Head she could not
comment on the matter—or refer it to her superiors.

Nevertheless, | raquested guidance from the Head on how to repart my concern with the senior
white professor's use of the sexist slur during our official meeting; and the Head, Banaszak, then
accused me of harassing her by requesting such guidance. After repeated requests that she
advise me as to how such o request for guidance fram a subordinate to a superior could constitute
horassment—ond just what type of harassment she was alleging—she never told me.
Interestingly, she constructed the black tenured professor's requests for guidance os “harassment”
but minimized the white professor's use of the sexist slur “bitch” as approximating a term of
endearment—i.e. evidently not connoting hcrassment at all. Also, it was around this time that she
told me that she could not comment on the issue since it involved the P&T committee, and possibly
her spouse; but this wos only offer she hod provided “guidance” on the motter regarding how the
use of the word “bitch” by the white senior professor was tantamount to the alleged use of the
word “dear” by the black (in this case, junior} professor, me.

Palmer was promoted to the position of Director of Graduate Studies; and to my knowledge
neither he nor others were subjected to charges of contributing to a hostile climate. Nor did the
Dean Susan Welch hold secret meetings with department members—where Prof Palmer was
excluded—to consider ony charges against him—as she did in my case.

{Peter Hatemi)

Following a department meeting, Hotemi, who presents as white, made racially insensitive
remarks fo me stating thet he was black and resented my reference to myself as the only Africon
American tenured professor in the department's history. | emailed Dean Welch and asked her if |
reported my status correctly and she said in the email that | was the only African Americon
tenured professor in the department's history. When | relayed this to Prof. Hatemi | was told that
he began to allege that | wos creating a hostile climate by challenging his apparent lie (at least
he hadn't told anyone else—including the Dean that he was ‘black’). | have email and can
provide specific dates.

Hotemi was promoted ond did not receive any censure such os | have and | believe he has been
one of the main persons in the department charging me with creating o hostile climate.

(Matthew Galder)

Golder made racist comments about an African American prospective hire—claiming he was not
‘competent’. He then made a clearly biased evaluation of my teaching, for which | provided
student comments for the class he evaluated that directly contradicted Golder's assessment. One
of the most outlandish comments that Golder made was that | neglected to engage issues of
Case 4:21-cv-00872-MWB Document 1-1 Filed 05/12/21 Page 13 of 19

racism. As should be apparent from this complaint and the supporting documents, if its one thing !
probably can not be accused of, lis downplaying the issue of race. Nevertheless, not only did Lee
Ann Banoszak utilize his evaluation of my teaching in her performance review of me, but when |
raised the issue, she then ordered an additional ‘unbiased’ review of my teaching. To conduct that
review she assigned Golder's wife, Sona Golder. This flagrant conflict of interest is not something
applied to my white colleagues and is astounding on its face. Nevertheless, Dean Welch
approved of this in her senior review.

Golder was also given oa privileged assignment.

(Sona Golder)

Sona Golder was put forth for promotion by LeeAnn Banaszak when her record was clearly
deficient to my own; but at the time Banaszak would not even allow my record to be considered.

Sona Golder was promoted to full professor

(Donna Bahry)

Donne Bohry is unequivocally the most racist member of the department. | have submitted
previous affirmative action complaints about her conduct towards me—including her statement in
my onnual evaluation regarding black men as rapists. | have o document from a former Head of
the Deportment who is white who sent the document to Suzonne Adair stcting that he observed
directly Donna Bahry's lying and her mistreatment of me. This Professor is no longer at Penn State,
he is ot UNC-Chapel Hill and he sent a letter to Adoir regarding Donna Bahry which | believe
Adair did not sufficiently consider. I'm attaching it here.

Donne Bahry has lied to university counsel. She has harassed me for years—and | have emails
where I've notified my supervisors and senior professors regarding her misconduct and requesting
their assistance—including Dean Susan Welch. Yet, Donna Bahry wos allowed to be among those
who cloimed that | wos harassing them ond contributing to a hostile climate in the department.

Donona Bahry received an oward from Dean Welch ond also a privileged appointment unlike the
punishment and censure that has been afforded me.

(David Lowery) On 11/4/2016, during a Promotion and Tenure meeting in the Dept of Political
Science. Professor Lowery responded to a comment that | made to him regarding his
interpretation of a University Policy by standing up and screaming that what | said was “bullshit”
and storming out of the meeting--in mid-meeting, stamming the door loudly behind him. Neither |
nor anyone else hod used profanity in the meeting, or towards Professor Lowery. Professor
Lowery made some derogatory hand gestures towards me as well.

Given that this ts not the first of his hostile behaviors directed at me, | believe that this is a pattern
of hostile acts meant to intimidate me professionally as well as to create on enviranment in which
Case 4:21-cv-00872-MWB Document 1-1 Filed 05/12/21 Page 14 of 19

my freedom of speech is stifled and one in which legitimate questions related to Professor
Lowery’s interpretations are not tolerated.

| have complained verbaliy and in writing about Prof. Lowery's odious behavior in the post, but to
no avail--these complaints have been routinely dismissed by the Department Head; and although
ive asked them to be forwarded to the Dean of the College of Liberal Arts, Susan Welch, | do
not know if she has seen them, or if she would consider them even if she has seen them.

That a senior professor is allowed to conduct himself in this way towards more junior professors
with impunity suggests that the Department and College condone such hostility and the climate it
creates. Further, that someone of such limited self-control and lack of discernment is cllowed to
participate in decision-making at the Department level is likely to open the Department and
College up to further justifiable complaints cbout the conduct of its senior professorship.

Moreover, that Professor Lowery, who presents as white, chooses to direct this egregious behavior
to me, the only African American professor in the Department is particularly troubling.

In addition, given the relationships in the Political Science Dept and the College of Liberal Arts, |
have ongoing concerns about retribution directed towards me far filing ¢ complaint at all.

As in the case of Glenn Polmer, David Lowery was not sanctioned in the way that | have
regarding creating a hostile climate and was given an additional prestige cppointment in
comparison to the censure and punishment I've been given.

{LeeAnn Banaszak)

Banaszok has used criteria for me that are different than those she uses for my white colleagues
ond this is evident with respect to my annucl evaluations and | can supply these beyond the points
I've discussed up to now. She should have been recused from evaluating me.

{Vineeta Yodav}

| believe has willfully misrepresented general comments—not comments made to or about her--
I've made in meetings in order to give an impression of hostility; and these misrepresentations
have been challenged by black colleagues and others present. | think that this is encouraged by
white supervisors 50 as to give the appearance that all of those who've made unfounded claims
about my ‘hostility’ do not present as white.
Case 4:21-cv-00872-MWB Document 1-1 Filed 05/12/21 Page 15 of 19

EXHIBIT 2
Case 4:21-cv-00872-MWB Document 1-1 Filed 05/12/21 Page 16 of 19

COMMONWEALTH OF PENNSYLVANIA

GOVERNOR'S OFFICE

PENNSYLVANTA HUMAN RELATIONS COMMISSION
Enrol FHlenderson.

PE
Complainant

>: PHRG Case Ne, 201022
Penasylvania State University.

Respondent

AMENDED COMPLAINT
JURISDICTION
I.

Jurisdiction is pursuant te the Pennsyivania Human Relations Act 43 PLS. $$ 951-
963.

PARTIES
The Comphinant tierein ts:

[py enTD

3 The Respondent herein is:

Pennsyvivamia State Universicy
328 Boucke Building

University Park. PA 16802
Lae

8.

IQ.

ted

~
—

Case 4:21-cv-00872-MWB Document 1-1 Filed 05/12/21 Page 17 of 19

UNDERLYING FACTS

The Respondent, on information and belief, cmploved four or more persons when
the unlawtul conduct alleged in this cansplainat occurred.

On or about June 2002. Respondent hired Complainant as an Associate Professor.

On or about January 16, 2019. Complainant submitted a letter, “Being Black at
Penn State” to the student newspaper Fhe Daily Collegian, detailing un alleged
hosule. racist work environment in the Political Science Depariment.

On or about March 2019, Complainant was notified by Vice President for
Affirmative Action Office (AAO). Suzanne Adair. that colleagues in the Political
Science Department had filed a complaint. charging him with creating a hostile
work environment inthe depanment.

Count |
Discipline (Written Warning) Race - Discrimination

Paragraphs | through 7 are incorporated herein by reference as though set forth in
full.

My protecied class ss race, African American.

On or about Mav 16. 2019, Respondent's AAO charged me with creating a hostile
work environment in the Poluical Science Department.

On or about May 23, 2019. Dean of the College of the Liberal Arts. Susan Welch.
issued a written warning to me.

Respondent's reason for discipline was because of the AAQ finding that | had
created a hostile work environment within my depanment in violation of University
Policy ADI,

P behteve that Respondent's acuans were duc 10 my protected class. because
Caucasian collcazugs, who committed offenses of racial discrimination and had
complaints brought against them. were not thorouhly investigated by the
Respondent's AAQ, and were nat issued discipline,

Based upon the foregoing, | allege that the respondent violated Section 3(a) of the
Pennsslvaniat Human Relations Act 43 PLS. 954-963.
Case 4:21-cv-00872-MWB Document 1-1 Filed 05/12/21 Page 18 of 19

15. The Camplainant pravs that the Respondent be required to provide all appropriate
remedies under § 9 of the Pennsylvania Human Relauons Act.

Count 2
Discipline Retaliation - Discrimination

16. 9 Paragraphs | through 23 are incerporated herein by reterence as though set forth in
full.

17. Onor about May 16. 2019, Respondents AAO charged me with creating a hostile
work environment inthe Political Science Department

IS. On or about May 23, 2019. Dean of the College of Liberal Arts. Susan Welch.
Issued a written warning £0 me.

19. Respondent's reason for discipline was because of the AAO finding that J had
created a hosule environment within my depanment in violation of University
Pohev ADGI.

20. [ believe that Respondent's achions were due fo my protected class. because four (4)
months atter | reported a hostile. racist work environment. Respondent disciplined
me,

21. Based upon the foregoing, | allege that the respondent violated Section Sa) of the

Pennsvivania Human Retations Act 43 PS. 931-963.

22. The Complainant prays that the Respondecat be required to provide all appropriate
remedies under $9 of the Pennsylvania Human Relations Act.
DUAL FILING
22. Tus charze has been filed with the U.S. Equal Employment Opportunity

Commission.
Firefox

lott

 

—"Caseé 4:21-¢v-00872-MWB- Documenf1-1T_ Filed 05/12/21 Page 19 of 19

about:blank

201902277

PHRE No.

VERIFICATION

[hereby venty that the statements contained in this Complaint are wue and correct to the
best of my knowledge. infonnation, and belief [ undecstand chat false statements hercin
are made subject to the penalnes af 18 PaCS. § 4904, relating to unsworn lalstieation to

 

authorities.

{G4 SAY 2080 &L i J
i AO L-
Date Siened Sizhanare

 

§20/2020, 12:21 PM
